Title: To James Madison from William Eustis, 16 July 1810
From: Eustis, William
To: Madison, James


Sir,
War Department July 16th. 1810.
Agreeably to the request of Colo. Simonds, I have the honor to enclose his Letter on the subject of his double rations. Altho’ it does not appear that General Wilkinson was authorised to assure the Colo. that he would be entitled to the allowance, reliance was undoubtedly had on the promise, and to be obliged to refund what has been received under such circumstances is considered by the officers peculiarly hard upon them. By the regulations lately adopted it is presumed such cases will not occur in future. Should the allowance in the present Instance be made by the president, his signature under the word allowed at the bottom of the Letter will be sufficient. With the greatest respect
W. Eustis
 